Citation Nr: 1102358	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  05-40 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a permanent and total rating for non-service 
connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active duty from January 1987 to April 1992.  He 
also had a period of active duty for training from May 31, 1982 
to July 9, 1982 and served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a travel board hearing.  
A hearing was subsequently scheduled for him in December 2008; 
however, the Veteran failed to appear for that hearing.  A 
postponement was not requested or granted.  The Veteran has not 
asserted any good cause for missing the hearing or requested that 
it be re-scheduled.  Under these circumstances, the regulations 
consider the hearing request to have been withdrawn.  38 C.F.R. § 
20.702.

The matter was remanded back to the RO in March 2009 for 
additional development of the record.  The agency of original 
jurisdiction (AOJ) substantially complied with the March 2009 
remand orders and no further action is necessary in this regard.  
See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).   

The Veteran submitted additional evidence in May 2010 after the 
last Supplemental Statement of the Case was issued in March 2010.  
Some of the evidence is duplicative of evidence already received; 
however, in any event, in the November 2010 Written Brief 
Presentation, the Veteran's representative indicated that it was 
waiving consideration of Agency of Original Jurisdiction of 
additional evidence being submitted.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).





FINDINGS OF FACT

1.  The Veteran's nonservice-connected disabilities include the 
following: (1) degenerative changes at the acromioclavicular 
joint, left shoulder, currently ratable at 20 percent; (2) a back 
disorder, currently ratable at 20 percent; (3) a neck disorder, 
currently ratable at 20 percent; (4) hip arthritis, currently 
ratable at 10 percent for each hip; (5) sleep apnea, currently 
noncompensable; (6) gastroesophageal reflux disease, currently 
rated as 10 percent disabling; and (7) psychosis, not otherwise 
specified, currently rated as 10 percent.  

2.  The Veteran was born in 1962 and resolving all doubt in his 
favor, his orthopedic disabilities are rated at 40 percent or 
more with additional nonservice-connected disabilities to bring 
the combined rating that nearly approximates 70 percent.

3.  The Veteran is currently working and not permanently and 
totally disabled due to his nonservice-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 1155, 1502, 1521; 38 
C.F.R. §§ 3.3, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in May 2004.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim for pension and the relative duties of VA and the claimant 
to obtain evidence.  

Although the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claim is denied, 
and moreover, the claim is one for pension, and not service 
connection.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  That notwithstanding, the RO 
cured the defect by sending a subsequent letter to the Veteran in 
May 2007 that specifically notified the Veteran regarding the 
assignment of disability ratings and effective dates.  The May 
2007 letter also advised the Veteran of the evidence necessary to 
show permanent and total disability, including, but not limited 
to, the receipt of Social Security disability.  In response to 
that notice letter, the Veteran replied that he had no other 
information or evidence to give to support his claim for 
benefits.  

The notices provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claims.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Non-Service Connected Pension

A disability pension is payable to a veteran who served for 90 
days or more during a period of war and who is permanently or 
totally disabled due to nonservice-connected disabilities not the 
result of his or her own willful misconduct.  38 U.S.C.A. § 
1521(a).

A veteran of any war means a veteran who served in the active 
military, naval or air service during a period of war as defined 
in 38 C.F.R. § 3.2.  Under 38 C.F.R. § 3.2(i), the Persian Gulf 
War is defined as the period beginning on August 2, 1990, and 
extending through the date to be prescribed by Presidential 
proclamation or law.  

'Permanent and total disability' will be held to exist when an 
individual is unemployable as a result of disabilities that are 
reasonably certain to last throughout the remainder of that 
person's life.  38 C.F.R. §§ 3.340(b), 4.15.  Pension cases must 
be adjudicated applying both 'objective' and 'subjective' 
standards.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).

A veteran may establish that he or she has a lifetime impairment 
which is sufficient to render it impossible for the 'average 
person' to follow a substantially gainful occupation.  38 
U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A veteran who suffers 
the permanent loss of use of both hands or both feet, or of one 
hand and one foot, or of the sight of both eyes, or becomes 
permanently helpless or permanently bedridden, will be considered 
permanently and totally disabled for pension purposes.  38 C.F.R. 
§ 4.15.

VA will consider a veteran to be permanently and totally disabled 
if he is a patient in a nursing home for long-term care due to 
disability, or determined to be disabled for Social Security 
Administration purposes.  Pub. L. No. 107-103, Section 206(a), 
115 Stat. 990 (Dec. 27, 2001).  Otherwise, a finding of permanent 
and total disability based solely on objective' criteria requires 
rating each disability under the appropriate diagnostic code of 
the VA's Schedule for Rating Disabilities, to determine whether 
the veteran has a combined 100 percent schedular rating for 
pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).  Permanent and total disability evaluations for pension 
purposes will be authorized, provided other requirements of 
entitlement are met, for congenital, developmental, hereditary, 
or familial conditions, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he or she has a lifetime 
impairment precluding him or her from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 1521(a); 
38 C.F.R. § 4.17.  However, if there is only one such disability, 
it must be ratable at 60 percent or more; if there are two or 
more disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted, in an 
exceptional case, on an extra-schedular basis, if the veteran is 
unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 C.F.R. §§ 
3.321(b)(2), 4.17(b).

The Veteran's DD Form 214 reflects that he served on active duty 
from January 1990 to April 1992.  This period includes 
approximately twenty months of service following the commencement 
of the Persian Gulf War in August 1990.  Accordingly, the Veteran 
"served for at least 90 days in a period of war," satisfying 
the service requirement for basic pension eligibility under 38 
C.F.R. § 3.3.

With respect to the permanent and total disability requirement, 
the Veteran does not contend, and the evidence does not reflect, 
that the Veteran has permanent loss of use of both hands or both 
feet, or of one hand and one foot, or of the sight of both eyes.  
In addition, the evidence does not reflect, and the Veteran does 
not contend, that he is permanently helpless or bedridden or that 
he is a patient in a nursing home for long-term care.  The Board 
also notes that the Veteran was specifically requested to submit 
evidence showing receipt of Social Security Disability to support 
his non-service connected pension claim in a duty-to-assist 
letter dated in May 2007.  In response, the Veteran indicated 
that he did not have any additional evidence to submit to support 
his claims.  Based on the foregoing, there is no indication that 
the Veteran is in receipt of Social Security Disability.  

The remaining permanent and total disability criteria require the 
Board to assess the severity of each of the Veteran's 
disabilities.  The evidence of record reflects current 
disabilities as follows:  1) degenerative changes at the 
acromioclavicular joint, left shoulder (2) a back disorder (3) a 
neck disorder (4) sleep apnea (5) gastroesophageal reflux disease 
(6) and psychosis, not otherwise specified.  

The musculoskeletal disabilities are addressed first.  When 
evaluating disabilities of the musculoskeletal system, 38 C.F.R. 
§ 4.40 allows for consideration of functional loss due to pain 
and weakness causing additional disability beyond that reflected 
on range of motion measurements.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran's degenerative changes at the acromioclavicular 
joint, left shoulder is rated pursuant to 38 C.F.R. § 4.71, 
Diagnostic Code 5203.  The Veteran's shoulder disability has been 
assigned a rating of 10 percent pursuant to Diagnostic Code 5203, 
for dislocation of the clavicle or scapula, or nonunion of the 
clavicle or scapula with loose movement.  When, as here, an 
unlisted condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disabilities of the shoulder and arm are evaluated under rating 
criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of the 
arm (Diagnostic Code 5201), other impairment of the humerus 
(Diagnostic Code 5202), or impairment of the clavicle or scapula 
(Diagnostic Code 5203).  Normal range of motion of the shoulder 
is as follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; and 
external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint.  
When rating limitation of motion of the arm, under Diagnostic 
Code 5201, a 30 percent rating is assigned when motion is limited 
to 25 degrees from the side for the minor side, under Diagnostic 
Code 5201. Limitation of motion midway between the side and 
shoulder level contemplates a 20 percent evaluation for the minor 
side, and limitation of motion at shoulder level contemplates a 
20 percent evaluation.

Under Diagnostic Code 5202, for impairment of the humerus, a 20 
percent rating is granted when there is malunion, with moderate 
deformity, for the minor arm; a 20 percent rating is warranted 
when there is marked deformity of the minor arm.  Also under 
Diagnostic Code 5202, for recurrent dislocations of the minor arm 
at the scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at shoulder 
level; a 20 percent rating is granted when there are frequent 
episodes and guarding of all arm movements for the minor arm.  A 
40 percent rating is granted for fibrous union of the minor arm; 
a 50 percent rating is warranted for nonunion (false flail joint) 
of the minor arm and a 70 percent rating is warranted for loss of 
head of (flail shoulder) for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the minor arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement and a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.

The VA treatment records show consistent complaints of left 
shoulder pain.  An October 2003 record notes a left shoulder 
sprain, and records from May 2004 note a left rotator cuff 
injury.  The Veteran has consistently complained of left shoulder 
pain throughout the appeal period.  A June 2006 VA treatment 
record revealed that the Veteran had shoulder inhibition weakness 
likely from impingement with resultant left shoulder elevation 
and tension.  Poor posture was aggravating the soft tissues 
through the impingement/strain.  A July 2007 VA outpatient 
treatment note indicates that the Veteran had trouble abducting 
and rotating the shoulder, and also had numbness and tingling in 
the left hand.  

The Veteran presented to the January 2010 examination with his 
left shoulder drooping when standing erect.  The Veteran reported 
give-way weakness with lifting objects over head.  Flexion of the 
left shoulder was from 0 to 160 degrees, reduced to 140 after 
repetitive motion; left abduction was from 0 to 170 degrees, 
reduced to 140 degrees after repetitive motion; left and right 
internal rotation was from 0 to 80 degrees, reduced to 50 degrees 
after repetitive motion.  There were no signs of ankylosis.  
December 2009 x-rays of the shoulders were negative.  The 
diagnosis was left shoulder strain.  The examiner noted that the 
disability had a mild affect on the Veteran's activities of daily 
living.  

Because internal rotation is limited to 50 degrees with 
repetitive motion, the criteria are more nearly approximated for 
the assignment of a 20 percent rating pursuant to Diagnostic Code 
5201.  Under that code, a 20 percent rating is assigned when the 
range of motion of the arm is limited to shoulder level.  The 
same rating is warranted for limitation midway between the side 
and shoulder level for the minor arm, and there is no indication 
that the motion is limited to 45 degrees; thus, a rating in 
excess of 20 percent is not assignable under Diagnostic Code 
5201.  Additionally, there is no evidence of ankylosis, or other 
impairment of the humerus, just as flail shoulder, false flail 
joint, recurrent dislocation of the scapulohumeral joint, or 
malunion such that a rating in excess of 20 percent would be 
warranted.  Similarly, the 20 percent rating assigned is the 
highest rating assignable under Diagnostic Code 5203 for 
impairment of the clavicle or scapula, and there is no other 
rating code that would be more appropriate to rate the shoulder 
disability.  In light of the foregoing, a 20 percent rating is a 
more appropriate rating to assign for the left shoulder 
disability.  

The Veteran's "back disorder" and "neck disorder" are rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic 
Code 5237 evaluates lumbosacral or cervical strain pursuant to 
the General Rating Formula for Diseases and Injuries of the 
Spine.  The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  It applies to Diagnostic Codes 
5235 to 5243 unless the disability rated under Diagnostic Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

Ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

The VA treatment records do not show consistent complaints of 
back or neck pain.  A June 2006 x-ray of the lumbar spine was 
normal.  Intervertebral discs were well maintained and the 
posterior elements were intact.  Similarly, a June 2006 x-ray of 
the cervical spine was also normal.  Intervertebral discs were 
well maintained and the neural foramina were patent.  

A July 2007 VA treatment record notes the Veteran's report of 
neck pain in conjunction with his left shoulder pain.  The 
Veteran also reported some numbness and tingling in the left hand 
that comes and goes.  

On examination in January 2010, the Veteran reported neck, back 
and hip pain.  The Veteran reported that the pain limits his 
activities.  However, the examiner noted that there was no spasm 
and gait was normal.  The examiner also noted that there were no 
incapacitating episodes of spine disease, and that the Veteran 
was able to walk 1 to 3 miles.  Posture was normal with regard to 
the spine.  There was no abnormal spine curvature and no 
ankylosis.  There was no atrophy or guarding with regard to the 
back or the neck.  Motor and sensory examination of the spine was 
normal.  Reflexes were also normal.  

Range of motion of the cervical spine revealed flexion from 0 to 
40 degrees, reduced to 30 degrees with repetitive testing; 
extension from 0 to 45 degrees, not reduced with repetitive 
testing ; left lateral flexion from 0 to 45 degrees, not reduced 
with repetitive testing; left lateral rotation from 0 to 70 
degrees, not reduced with repetitive testing; right lateral 
flexion from 0 to 40 degrees, reduced to 30 degrees with 
repetitive testing; and right lateral rotation from 0 to 60 
degrees, reduced to 50 degrees with repetitive testing.  There 
was objective evidence of pain on active range of motion.  There 
was additional pain following repetitive motion.  X-rays of the 
cervical spine from December 2009 revealed minimal anterior 
osteophyte formation.  Disc spaces were normal in height and 
there was no foraminal compromise present.  Visualized soft 
tissues were normal.

Range of motion of the thoracolumbar spine revealed flexion from 
0-80 degrees, reduced to 60 degrees with repetitive testing; 
extension from 0 to 30 degrees, reduced to 20 degrees with 
repetitive testing; left lateral flexion from 0 to 30 degrees, 
not reduced with repetitive testing; left lateral rotation from 0 
to 30 degrees, reduced to 20 degrees with repetitive testing; 
right lateral flexion from 0 to 30 degrees, not reduced with 
repetitive testing and right lateral rotation from 0 to 30 
degrees, not reduced with repetitive testing.  X-rays of the 
lumbar spine revealed satisfactory height and alignment, with 
minor degenerative changes noted.  Disc spaces were normal and 
bone density was normal.  

The diagnoses included cervical spine strain with minimal 
anterior osteophyte formation, and minor lumbosacral strain.  
Both disabilities had a mild affect on activities of daily 
living.  

Left hip, flexion was from 0 to 80 degrees, and remained so after 
repetitive motion; left extension was 0 to 30 degrees, and 
remained so after repetitive testing; left abduction was 0 to 40 
degrees, and was reduced to 30 degrees after repetitive motion.  
Right hip, flexion was from 0 to 80 degrees, and remained so 
after repetitive motion; right extension was 0 to 30 degrees, and 
remained so after repetitive testing; right abduction was 0 to 45 
degrees, and remained so after repetitive testing.  There were no 
signs of ankylosis.  X-rays of the hips revealed mild 
degenerative joint disease of both hips.  

Under Diagnostic Codes 5003 and 5010, arthritis established by x-
ray findings is rated on the basis of limitation of motion of the 
affected joints.  When however, the limited motion of the 
specific joint or joints involved would be noncompensable under 
the appropriate diagnostic codes, a 10 percent rating is assigned 
for each involved major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, however, 
arthritis is rated as 10 percent disabling when shown by x-ray 
evidence of the involvement of two or more major joints or two or 
more minor joint groups, or as 20 percent disabling when show by 
x-ray evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional incapacitating 
exacerbations.

For VA purposes, normal range of motion of the hip is from 0 to 
125 degrees of flexion and 0 to 45 degrees of abduction. 38 
C.F.R. § 4.71, Plate II.

Extension of the thigh limited to 5 degrees warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Limitation of flexion of the thigh is evaluated as follows: 
limited to 45 degrees (10 percent); limited to 30 degrees (20 
percent); limited to 20 degrees (30 percent); limited to 10 
degrees (40 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5252.

Impairment of the thigh is evaluated as follows: limitation of 
rotation of, cannot toe-out more than 15 degrees (10 percent); 
limitation of adduction of, cannot cross legs (10 percent); and 
limitation of abduction of, motion lost beyond 10 degrees (20 
percent). 38 C.F.R. § 4.71a, Diagnostic Code 5253 The Board has 
also considered whether a compensable evaluation is warranted 
under Diagnostic Code 5250 (hip ankylosis), Diagnostic Code 5254 
(hip, flail joint), and Diagnostic Code 5255 (impairment of the 
femur). There is no evidence of ankylosis, flail joint, or femur 
impairment and these codes are not for application.

Based on the foregoing, a 10 percent rating is warranted for the 
arthritis of each hip; a 20 percent rating is warranted for the 
degenerative changes in the lumbar spine, and a 20 percent rating 
is warranted for the cervical spine strain as a result of the 
osteophyte formations.  The 10 percent rating assigned for the 
hip arthritis is assigned pursuant to Diagnostic Code 5003 on the 
basis of noncompensable limitation of motion with x-ray evidence 
of mild arthritis.  

The 20 percent rating assigned for the neck disorder is based on 
limitation of motion of the cervical spine applied to the general 
rating formula pursuant to 38 C.F.R. § 4.71a.  Similarly, the 20 
percent rating assigned for the lumbar spine disability is based 
on limitation of motion of the thoracolumbar spine applied to the 
general rating formula pursuant to 38 C.F.R. § 4.71a.  Higher 
ratings are not assignable because the criteria are not met.  

Regarding the cervical spine, there is no indication that forward 
flexion of the cervical spine is limited to 15 degrees or less 
and there is no ankylosis of the cervical spine.  Regarding the 
thoracolumbar spine, there is no indication that forward flexion 
is limited to 30 degrees or less and there is no ankylosis of the 
lumbar spine.  As such, ratings higher than 20 percent are not 
assignable for the neck and lumbar spine disabilities.  Moreover, 
because the record contains no evidence of an intervertebral disc 
syndrome, consideration of a rating under the alternative rating 
criteria of Diagnostic Code 5243 based on incapacitating episodes 
is not an option.  

The Veteran's sleep apnea is rated pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6847.  Under that code a noncompensable rating is 
assigned for asymptomatic sleep apnea, but with documented sleep 
disorder breathing.  The next higher 30 percent rating is 
assigned of persistent day-time hypersomnolence.  A 50 percent 
rating is assigned when the sleep apnea requires the use of a 
breathing assistance device such as continuous airway pressure 
(CPAP) machine.  A 100 percent rating is assigned for sleep apnea 
that causes chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or; requires tracheostomy.  

Medical records confirm that the Veteran has trouble sleeping and 
that he snores.  The January 2010 VA examination report notes a 
history of sleep impairment.  However, there is no showing in the 
record of persistent day-time hypersomnolence, and there is no 
indication from the record that the Veteran's apnea, if any, 
requires the use of a CPAP machine.  As such, a noncompensable 
rating is appropriate for the Veteran's apnea.  

The Veteran's gastroesophageal reflux disease is rated by analogy 
to hiatal hernia pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7346.  Under that code, a 10 percent rating is warranted for a 
hiatal hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is warranted 
for persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
Lastly, a 60 percent rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346.  

The Veteran presented for an interval visit to the VA clinic in 
June 2004 with a chief complaint of reflux symptoms.  A diagnosis 
of gastroesophageal reflux disease (GERD) was indicated and 
Omeprazole was prescribed.  The June 2004 entry notes that the 
Veteran refused a nutritional consult for correct dietary choices 
and weight loss.  He was counseled to avoid spicy food and it was 
suggested that he return to the clinic for follow-up in three 
months.  

At the January 2010 VA examination, the Veteran reported no 
nausea, vomiting, diarrhea, constipation, indigestion, heartburn 
or hernia.  Additionally a negative history of regurgitation was 
also noted.  The Veteran did not have abdominal pain.  Physical 
examination of the abdomen was negative.  Bowel sounds were 
normal.  There was no tenderness.  Liver and spleen were normal.  
There was no abdominal guarding.  Based on the Veteran's reported 
symptoms and examination findings, there was no diagnosis 
provided with regard to the Veteran's GERD.  

The VA treatment records from 2004 show that the Veteran is 
prescribed medication for his GERD, and the evidence does not 
show continuous or consistent treatment for GERD thereafter.  
Current evidence shows that the GERD does not appear to cause any 
problems for the Veteran at this time.  As such, the criteria are 
not met for the assignment of the next higher rating of 30 
percent.  There is no indication of persistently recurrent 
epigastric distress with dysphagia, pyrosis and/or regurgitation 
accompanied by substernal or arm or shoulder pain, productive of 
severe impairment of health.  The 10 percent rating assigned for 
the GERD is proper.  

The Veteran's psychiatric disability, psychosis, is rated under 
the General Formula for Mental Disorders of 38 C.F.R. § 4.130.  
This formula provides a 0 percent rating for a mental disorder 
that has been formally diagnosed, but with symptoms that are not 
severe enough either to interfere with occupational and social 
functioning or which require continuous medication.  A 10 percent 
rating is assigned for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned for occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is warranted for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing effective work and social 
relationships.  A 70 percent rating is appropriate when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

Records from the Savannas Hospital in Port St. Lucie, Florida 
from November 2003 reveal that the Veteran was admitted under the 
provisions of the Baker Act due to snorting cocaine for the first 
time in eleven years.  It appears that the Veteran suffered a 
cocaine-induced psychotic episode which resulted in auditory 
hallucinations.  His mental status on admission was fully 
oriented but his mood was mildly depressed an anxious.  Global 
Assessment of Functioning (GAF) on admission was 25, but it rose 
to 75 by the time his was discharged two days later.  The Axis I 
diagnosis was psychosis, NOS, possibly cocaine related.  The 
long-term prognosis was quite good, but the doctor noted that 
some attention should be given to the patient's isolative 
behavior reported by the Veteran's wife over the previous six 
months.  The Veteran was prescribed a short-term supply of Prozac 
with the hopes that the Veteran would continue treatment at a VA 
facility.  

A November 2003 outpatient note indicates that the Veteran 
reported hearing voices off and on for 5 years.  The Veteran 
noted that he heard the voices even when he was not using 
[cocaine].  

A private psychiatric evaluation taken upon admission to a county 
correctional facility in May 2004 noted a diagnosis of major 
depression with psychotic features.  The Veteran reported past 
suicide attempts.  It was noted that the Veteran was taking 
Zoloft and Risperidal which had been prescribed by a VA hospital.  
Global Assessment of Functioning (GAF) was 56 and Prozac and 
Risperidone (Risperidal) were prescribed.  

A June 2006 PTSD screen was negative.  

The rating of the Veteran's psychiatric disability is based in 
large part upon a January 2010 VA examination report.  The 
examination was provided to the Veteran pursuant to March 2009 
remand instructions, which directed the examiner to provide 
objective findings regarding the current level of impairment 
associated with each disability and express an opinion as to how 
each disability impacts his ability to pursue substantially 
gainful employment in view of all pathology.  Significantly, the 
examiner noted that the Veteran's claims file was reviewed in 
conjunction with the examination.  With regard to the Veteran's 
mental health, the January 2010 report notes no history of 
depression, panic attacks or anxiety.  Although the Veteran had a 
history of sleep impairment, there was no history of confusion, 
memory problems or suicidal symptoms.  The examiner indicated 
that there was no history of substance abuse, which may be 
consistent with recent history, but is clearly inconsistent with 
remote history as noted above.  On examination, the Veteran 
affect, mood, and judgment were normal.  There was no evidence of 
obsessive behavior, hallucinations or delusions.  Comprehension 
of commands was normal and intelligence was average.  

Based on the foregoing evidence, the current rating of 10 percent 
is appropriate for the Veteran's psychiatric disability.  The 
January 2010 examination report essentially indicates that the 
Veteran's psychiatric disability is asymptomatic.  Previous 
findings with regard to this disability show that the Veteran 
takes medication for control of his symptoms, which are shown to 
be no more than mild in degree.  This is based on a showing that 
his impairment is due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; and, as state, 
his symptoms are controlled by continuous medication.  The next 
higher 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  These symptoms are not currently demonstrated.  

With regard to the Veteran's hospitalization in 2003, it appears 
from the evidence of record that he experienced an acute 
psychotic episode that was drug-induced.  The evidence of record 
dated since that time suggests that the Veteran's behavior 
returned to normal and that any continuing chronic psychiatric 
disorder is controlled with medication.  

Other physical issues mentioned at the January 2010 examination 
included darkened toe nails, bilateral tinea pedis, a bump on the 
right foot, enlarged tonsils, hallux valgus, tinnitus, and a 
sebaceous cyst to the forehead.  These issues have no significant 
effect on the Veteran's activies of daily living.  

In sum, the Veteran's current disabilities are most appropriately 
rated (for pension purposes) as follows:  left shoulder (20 
percent); low back (20 percent); cervical spine (20 percent); hip 
arthritis (10 percent for each hip) sleep apnea (0 percent); GERD 
(10 percent); and, psychiatric disorder (10 percent).  Resolving 
all doubt in the Veteran's favor, his orthopedic disabilities are 
rated at 40 percent or more with additional nonservice-connected 
disabilities to bring a combined rating that nearly approximates 
70 percent.  Therefore, these ratings do satisfy the percentage 
requirements outlined in 38 C.F.R. § 4.17.  However, in order to 
grant nonservice-connected pension benefits, it must be found 
that the Veteran is unemployable due to his disabilities.  

The examiner in January 2010 specifically noted that the Veteran 
had a 20-year history of working as a truck driver, and that the 
only reason he was not employed at the time of the examination 
was because he had just recently relocated to the area and was in 
search of a job at that time.  Significantly, records added to 
the claims file subsequent to that examination report do, in 
fact, indicate that the Veteran ultimately found work and is 
currently employed in his field.  The Veteran, however, maintains 
that the only reason he is employed is because he has no choice 
given that he has to support his son.  He maintains that he is in 
pain every day and truly believes he is not capable of working.  
The January 2010 examiner disagreed.  The examiner specifically 
noted that the effects on the Veteran's activities of daily 
living were mild and stated that he only had a 10 percent 
functional limitation that would interfere with his ability to 
find work in almost any environment.  The examiner opined that 
none of the diagnoses [on examination] together, or separately 
would prevent him from finding and maintaining gainful 
employment.  Based on the type of employment (truck driver) and 
the types of disabilities shown on examination, it does not 
appear that the Veteran's disabilities would preclude employment.  
There is no indication that the Veteran's job requires activity 
that could not be accomplished given his physical and psychiatric 
limitations.  Further, the Veteran's employment as a truck driver 
would not appear to subject him to an environment involving large 
crowds or typical work-place conflicts between employees.  For 
these reasons, the opinion of the January 2010 examiner carries 
greater weight.  

Finally, a permanent and total disability rating for nonservice-
connected pension purposes may still be granted on an 
extraschedular basis if the veteran is subjectively found to be 
unemployable by reason of his disabilities, age, background, and 
related factors.  Per the evidence of record, however, the 
Veteran is 48 years old and has extensive job experience in his 
current field.  The record indicates that he is currently 
working.  

Given the individual ratings assigned to the Veteran's 
disabilities, the combined ratings pursuant to 38 C.F.R. § 4.25, 
and the examiner's opinion regarding the Veteran's ability to 
maintain gainful employment, the totality of the evidence weighs 
against the claim.  Mindful of the Veteran's disabilities, the 
evidence simply does not show permanent and total disability for 
pension purposes.  There is no doubt that the Veteran has 
shoulder pain, hip pain, back pain and neck pain, along with his 
other notable disabilities, but these disabilities, singly and in 
combination have not been shown to be so severe as to prevent the 
Veteran from being able to work.  

The preponderance of the evidence is against the claim for a 
permanent and total rating; there is no doubt to be resolved; and 
non-service connected pension is not warranted. 38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.




ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


